Citation Nr: 1703346	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  12-13 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for acid reflux.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to July 2005.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

A hearing was held in February 2016 before Kathleen K. Gallagher, a Veterans Law Judge, sitting in San Antonio, Texas, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107 (c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he is entitled to service connection for hypertension, sleep apnea and acid reflux because the conditions had their onset in service.  

Initially, concerning the claims for service connection for sleep apnea and acid reflux, in statements and at a hearing before the Board, the Veteran asserted that he initially became symptomatic for sleep apnea in service and was diagnosed with sleep apnea in 2006.  He testified that he began snoring during active duty.  In addition, the Veteran submitted a witness statement from his spouse, who indicated having been married to the Veteran during service, who stated that she had personal knowledge that the Veteran snored and gasped for breath in his sleep during service.  As lay people, the Veteran and his spouse are competent to report symptoms that the lay witness observed and is within the realm of his or her personal knowledge; that is, those which are perceived through the use of the senses.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The service treatment records do not document a diagnosis, treatment or findings consistent with sleep apnea or acid reflux.  After service, private treatment records since 2008 noted a diagnosis of acid reflux and a May 2009 sleep study revealed severe obstructive sleep apnea.  

In a statement in February 2016, Dr. W.P., the Veteran's treatment physician since 2007, noted diagnoses of gastroesophageal reflux disease (GERD) and a sleep disorder, which he attributed to the Veteran's combat duties.  The statement by Dr. W.P. was not accompanied by adequate rationale and, therefore, is insufficient reason or basis to grant his claims.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  This evidence, however, reaches the low threshold for triggering VA's duty to provide the Veteran with medical examinations, which has not yet occurred.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  On remand, the Veteran should be afforded VA examinations to address the etiology of the Veteran's sleep apnea and acid reflux.  

Concerning the claim for service connection for hypertension, both VA and private medical records show treatment for hypertension over the years since 2007.   Treatment records from a private physician, W.P., M.D., include two notes dated in June and August 2007 reflecting an elevated blood pressure reading of 130/96 on both days and showing Dr. P's assessment of hypertension in August 2007.  

The question in the case is whether it is at least as likely as not that hypertension began in active service in the twenty-one years between June 1984 to July 2005 as opposed to its being more likely that it began sometime between separation from service in July 2005 and when the diagnosis of the disease was first made two years later in August 2007.   
Despite the Veteran's recollection at the Board hearing in February 2016 that he was diagnosed with and treated for hypertension in service, the Veteran's service treatment records do not document a diagnosis of hypertension.  However, several elevated blood pressure readings were noted during his period of active service from 1985 to 2005 including; 142/100 in February 1985, 130/90 in May 1985, 110/96 in July 1987, 130/90 in September 1989, 120/90 in February 1992, 148/96 in November 1996, 144/94 in February 1999, 132/90 in April 1999, and 149/97 in April 2002.  On retirement examination in November 2004, the Veteran denied a history of high or low blood pressure.  At that time his blood pressure reading was 130/83.  

The Veteran underwent a VA hypertension examination in February 2012.  The examiner opined that the Veteran's hypertension was less likely than not incurred in service or caused by any claimed in-service injury event or illness.  The examiner based the opinion on his finding that there was only one available emergency room treatment note in 1996 that recorded elevated blood pressure which occurred during monitoring for an allergic reaction.  The examiner stated, "[I]n my opinion, this does not constitute a diagnosis of hypertension."  The examiner further noted, "A longitudinal trend of subjective complaints and objective findings for blood pressure from military service to civilian record for elevated blood pressure did not exist; therefore a causal relationship cannot be established, which makes hypertension less than likely service connected."

A letter dated in February 2016 from Dr. P. shows that the Veteran has been followed in his office for hypertension as well as other diagnoses since 2007.  Dr. P. stated, "From a medical perspective with his previous years in the Army from age 17 to age 37 we feel that some of his complications are directly attributable to his exposure and combat duties."

The Board notes that neither of the medical opinions clearly show whether hypertension had its onset in service or was otherwise the result of service.  Dr. P.'s opinion does not specify, from among several diagnoses mentioned in his letter, which "complications" he attributes to the Veteran's service and whether one of them is hypertension.  Moreover, he provided no rationale or explanation for his opinion that "some of [the Veteran's] complications" are due to service.

The VA examiner concluded that hypertension was less likely than not incurred in service because, in reviewing the service treatment records, he found only one elevated blood pressure reading rather than the nine elevated readings the Board has noted above.  Based on finding only one elevated blood pressure reading, he concluded that "[a] longitudinal trend . . . from military service to civilian record for elevated blood pressure did not exist."  However, the Board notes that his conclusions are based on an inaccurate factual premise:  that there was only one elevated blood pressure reading in service in 1996 and no other elevated readings until the diagnosis was made by Dr. P. in 2007.  Reonal v. Brown, 5 Vet.App. 458, 460 (1993) (medical opinion based on inaccurate factual premise has no probative value).

To the contrary, the service treatment records document more than one instance of elevated blood pressure readings throughout the Veteran's 21 years of service.  While the exact onset of the Veteran's hypertension is not clear, the elevated blood pressure readings were noted in service and he was diagnosed with hypertension within two years of service discharge based on blood pressure readings of 130/96, a level consistent with several shown in service and one shown a year earlier on the VA Gulf War Guidelines examination in June 2006.  

Because the medical opinions in this case are inadequate, the Board concludes that the case must be remanded to obtain another opinion.  

On remand, relevant ongoing treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Request the Appellant identify all medical providers, both VA and private, from whom he has received treatment for sleep apnea and acid reflux.  After securing the necessary release, the AOJ should request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records are not available, the Appellant should be notified of such.

2.  Request updated VA treatment records dated since October 2016.  If any requested records are not available, the Veteran should be notified of such.

3.  After the above development is completed, schedule the Veteran for a VA examination to determine whether the Veteran's claimed sleep apnea arose in or is related to service.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.  

Following review of the claims file and an examination of the Veteran, the examiner should provide an opinion on whether it is at least as likely as not (50 percent probability or greater) that sleep apnea began during service or is otherwise related to service.  Of note, the Veteran and his spouse are competent to report the Veteran's in-service and post-service symptoms.  Therefore, in forming his or her opinion, the VA examiner must ask the Veteran about his symptoms during his active military service and since his active military service, and consider the lay statements currently contained in the claims file.  The examiner must also comment upon and consider these lay statements in forming his or her medical opinion.  

The examiner should provide a complete rationale for the opinion given, based on the examiner's clinical experience, medical expertise, and established medical principles. 

4.  After completion of the above, schedule the Veteran for a VA examination to determine whether any gastrointestinal disorder found on examination, to include acid reflux disease, arose in or is related to service.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.  

Following review of the claims file and an examination of the Veteran, the examiner should provide an opinion on whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed gastrointestinal disorder, to include acid reflux disease, is related to the Veteran's active duty service. 

The examiner should cite to the medical and competent lay evidence of record, including the Veteran's statements, and provide a complete rationale for the opinion given, based on the examiner's clinical experience, medical expertise, and established medical principles. 

5.  Schedule the Veteran for a VA examination with an appropriate clinician for his hypertension.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  All necessary tests are to be conducted.  

Following review of the claims file and an examination of the Veteran, the examiner should provide an opinion on whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension began during active service from June 1984 to July 2005, is related to an incident of service, or began within one year after discharge from active service.

In rendering this opinion, the examiner is asked to explain why blood pressure readings recorded in service and following discharge from service in June 2006, which documented elevated diastolic readings of 90+, do not constitute sufficient basis for a diagnosis hypertension, when two elevated diastolic readings of 96 were sufficient for Dr. P to diagnose hypertension in 2007.  In this regard, the examiner should note in-service elevated blood pressure readings of 142/100 (February 1985), 130/90 (May 1985), 110/96 (July 1987), 130/90 (September 1989), 120/90 (February 1992), 148/96 (November 1996), 144/94 (February 1999), 132/90 (April 1999), and 149/97 (April 2002), as well as 130/96 on the VA Gulf War Guidelines examination in June 2006. 

The examiner should provide a complete rationale for the opinion given, based on the examiner's clinical experience, medical expertise, and established medical principles.

6.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

7.  Then, readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




